Case 1:19-cv-09439-PKC Document 250-11 Filed 07/01/20 Page 1 of 5




                Exhibit K
Case 1:19-cv-09439-PKC Document 250-11 Filed 07/01/20 Page 2 of 5
                                           Case 1:19-cv-09439-PKC Document 250-11 Filed 07/01/20 Page 3 of 5
       Gmai                                                                                                Shyam Parekh <shparekh30@gmail.com>



FAO Space Investments Limited
1 message

Shyam Parekh <shyam@telegram.org>                                                                                         11 January 2020 at 16:24
To: Sergey Azatyan <sergey@ivprs.com>
Cc: Ilya Perekopsky <perekopsky@telegram.org>

 Dear Sergey,

 Please see the attached correspondence.

 Regards,




      4_5823215164991735930.pdf
      124K




  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                            TLGRM-022-00000002
               Case 1:19-cv-09439-PKC Document 250-11 Filed 07/01/20 Page 4 of 5




        To:      Space Investments Limited      1. Purchaser"      "Space Investments")
                 PO Box 309
                 Ugland House
                 Grand Cayman
                 KY1-1104
                 Cayman. Islands

                 By e-mail: sergey@ivprs.eom



                                                                                            [+•I January 2020

        Dear Sirs,

                 We refer to the Purchase Agreements for Grams entered into between us, as Parent and
                 Issuer, and you, as Purchaser, dated 6 February 2018, 9 February 2018 (the "Pre-Sale
                 Purchase Agreements") and 19 March 2018 (the - Stage A Purchase Agreement")
                 (collectively, the "Purchase Agreement"), each as amended from time to time. Any
                 capitalised terms used in this letter which are not defined herein shall have the meaning set
                 out in the Purchase Agreement.

                 We are very concerned by a communication we received from an individual who claims to
                 be affiliated with an entity called Liquid.com, which purports to be a cryptocurrency
                 exchan2e in Japan. This individual stated that Liquid.com intended to conduct an initial
                 exchange offering of Grams in conjunction with Space Investments.

              3. We refer you to your obligations under the Purchase Agreement, in particular clauses 10
                 and 11.1 of the Pre-Sale Purchase Agreement, clause 10.1 of the Stage A Purchase
                 Agreement, and your warranties set out in Schedule 2. Any offer of Grams by you or any
                 other Purchaser would constitute a breach of the Purchase Agreement,

              4. Please confirm that you are not (and have not been) cooperating: with Liquid.com in this
                 regard.

              5. Please also confirm that you have at all times acted, and will contin le to act, in accordance
                 with the terms of the Purchase Agreement.

              6. In the meantin e, we reserve all rights in relation to the Purchase Agreement.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                         TLGRM-022-00000003
             Case 1:19-cv-09439-PKC Document 250-11 Filed 07/01/20 Page 5 of 5




        signed by PANEL DUROV

        for and on behalf of
        TELEGRAM GROUP INC.
                                                Direct




        Signed by PAVEL L)UROV

        for and on behalf of
        TON ISSUER INC




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                TLGRM-022-00000004
